STATE OF MINNESOTA                        November 30, 2016

                                                                             Om~EOF
                                 IN SUPREME COURT                       APPB.I.AIECCillltU

                                        A 16-1718


In re Petition for Disciplinary Action against
Christopher Ozioma Obasi, a Minnesota Attorney,
Registration No. 0296223.


                               AMENDED ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Christopher Ozioma Obasi

committed professional misconduct warranting public discipline- namely, practicing law

after being placed on restricted status for failing to meet continuing legal education

requirements. See Minn. R. Prof. Conduct 3.4(c), 5.5(a).

       Respondent waives his procedural rights under Rule 14, Rules on Lawyer

Professional Responsibility (RLPR), and unconditionally admits the allegations in the

petition.   The parties jointly recommend that the appropriate discipline is a 30-day

extension of respondent ' s cutTent suspension and 2 years of supervised probation.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.      Respondent Christopher Ozioma Obasi is suspended from the practice of law

for a minimum of 30 days, effective from the date of this order.
       2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals).

       3.     Respondent shall pay S900 in costs pursuant to Rule 24, RLPR.

       4.     Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 15 days before

the end of the suspension period, respondent files \Vith the Clerk of the Appellate Courts

and serves upon the Director an affidavit establishing that he is current in continuing legal

education requirements, has complied with Rules 24 and 26, RLPR, and has complied with

any other conditions for reinstatement imposed by the court.

       5.     On or before August 30, 2017. respondent shall file with the Clerk of the

Appellate Courts and serve upon the Director proof of successful completion of the written

examination required for admission     to   the practice of law by the State Board of Law

Examiners on the subject of professional responsibility. Failure to timely file the required

documentation shall result in automatic re-suspension, as provided in Rule 18(e)(3), RLPR.

       6.     Upon reinstatement to the practice of law, respondent shall be subject to

probation for 2 years, subject to the following conditions:

       (a)    Respondent shall pay or make a payment plan to pay the sanctions
       entered against him in Osuorah v. Midland Funding, LLC. Payment shall be
       complete by the end of the period of probation.

       (b)    Respondent shall cooperate fully with the Director's Office in its
       efforts to monitor compliance with this probation. Respondent shall
       promptly respond to the Director's correspondence by its due date.
       Respondent shall provide the Director with a current mailing address and
       shall immediately notify the Director of any change of address. Respondent
       shall cooperate with the Director's investigation of any allegations of
       unprofessional conduct that may come to the Director's attention. Upon the


                                               2
Director's request, respondent shall provide authorization for release of
information and documentation to verify respondent's compliance with the
terms of this probation.

(c)  Respondent shall abide by the Minnesota Rules of Professional
Conduct.

(d)    Respondent shall be supervised by a licensed Minnesota attorney,
appointed by the Director, to monitor compliance with the terms of this
probation. Within 14 days from the date of this order, respondent shall
provide the Director with the names of four attorneys who have agreed to be
nominated as respondent's supervisor. If, after diligent effort, respondent is
unable to locate a supervisor acceptable to the Director, the Director shall
seek to appoint a supervisor. Until a supervisor has signed a consent to
supervise, respondent shall, on the first day of each month, provide the
Director with an inventory of client files as described in paragraph (e) below.
Respondent shall make active client files available to the Director upon
request.

(e)     Respondent shall cooperate fully with the supervisor's efforts to
monitor compliance with this probation. Respondent shall contact the
supervisor and schedule a minimum of one in-person meeting per calendar
quarter. Respondent shall submit to the supervisor an inventory of all active
client files by the first day of each month during the probation. With respect
to each active file, the inventory shall disclose the client name, type of
representation, date opened, most recent activity, next anticipated action, and
anticipated closing date. Respondent's supervisor shall file written reports
with the Director at least quarterly, or at such more frequent intervals as the
Director may reasonably request.

(f)     Respondent shall initiate and maintain office procedures that ensure
that there are prompt responses to correspondence, telephone calls, and other
important communications from clients, courts, and other persons interested
in matters that respondent is handling, and that will ensure that respondent
regularly reviews each and every file and completes legal matters on a timely
basis.

(g)     Within 30 days from the date of this order, respondent shall provide
to the Director and to the probation supervisor, if any, a written plan outlining
otlice procedures designed to ensure that respondent is in compliance with
probation requirements. Respondent shall provide progress reports as
requested.



                                       3
Dated: November 30, 2016       BY THE COURT:



                               David R. Stras
                               Associate Justice




                           4